Citation Nr: 0303449	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-04 272	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of gastric 
surgery, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from June 19, 1946 to April 
16, 1948, from November 9, 1951 to June 1, 1953, and from 
June 3, 1955 to August 31, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by which 
the RO confirmed and continued a 20 percent evaluation for 
residuals of gastric surgery.  In May 2001, the Board 
remanded this matter for additional development.  By an 
August 2002 rating decision, a 40 percent rating was granted.


FINDING OF FACT

The veteran's service-connected residuals of gastric surgery 
is manifested by symptoms of occasional loose and explosive 
bowels, some incontinence, anemia, dysphagia, intermittent 
heartburn, extensive esophageal ulcerations and edema, with 
hiatal hernia, but no esophageal stricture, nausea, sweating, 
circulatory disturbance after meals, diarrhea, or weight 
loss, malnutrition and anemia.


CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 40 
percent for residuals of gastric surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 (Diagnostic 
Codes 7308, 7346) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The evidence of record is substantially as follows.  The 
first of two VA examination reports reflects a medical 
history of ulcers and bleeding prior to a Billroth II done in 
1965.  During the examination, conducted in February 1998, 
the veteran complained that sweets occasionally gave him 
significant problems with loose bowels and diarrhea.  He 
related having one bowel movement per day, a lot of gas, 
reflux, and symptoms of esophagitis.  Physical examination of 
his abdomen was unremarkable.  There was no liver enlargement 
of abdominal mass.  The examiner diagnosed a history of 
peptic ulcer with old Billroth II followed by mild dumping 
syndrome and recurrent esophagitis.  

In the report of a more recent, September 2001 VA 
examination, the examiner reported that he had examined the 
veteran in March 2001, at which point the veteran complained 
of explosive stools, with one bowel movement a day and some 
incontinence.  After completing the VA examination in 
September 2001, the examiner opined that the veteran did not 
have dumping syndrome, gastric obstruction or reactive 
hypoglycemia, but did have anemia and possibly mild 
gastroesophageal reflux.  Considering the results of an 
esophagogastroduodenoscopy (EGD), the examiner concluded that 
the veteran did not have esophageal stricture.  The examiner 
did find extensive esophageal ulcerations and edema, with 
hiatal hernia present distally and Barrett type tissue at 
each superior aspect.  The veteran had nodularities 
suggestive of gastritis, dysphagia for many years, 
intermittent heartburn, and evidence of some weight loss, 
which has mostly been gained back.  There is endoscopic 
confirmation of esophagitis with Barrett type tissue and 
multiple esophageal ulceration.  There were no spasms, and 
obstruction was minimal to dilation.  There was some 
tortuosity and edema of the esophagus due to extensive 
ulcerations. 

VA outpatient treatment records from Mountain Home VAMC, 
reflect an EGD procedure conducted in June 2002.  The report 
of the procedure noted that the stomach appeared very 
inflamed, beefy red and friable.  Multiple circumferential 
esophageal ulcers, Barrett type segment of 15 cm, hiatal 
hernia, gastritis, and status post subtotal gastric resection 
with Billroth II anastomosis were found.  

At the outset, the Board observes that certain provisions of 
the rating schedule were revised, effective July 2, 2001.  66 
Fed. Reg. 29488 (May 31, 2001).  Although none of the 
diagnostic codes applicable to the veteran's claim were 
changed, the terms of 38 C.F.R. § 4.112 relating to weight 
loss were amended.  Id.  

Prior to the July 2001 revisions, minor weight loss or 
greater losses of weight for periods of brief duration were 
not considered of importance in rating.  Rather, weight loss 
became of importance where there was appreciable loss that 
was sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112 
(see 66 Fed. Reg. 29486 - 29489 (2001)) were amended to read 
as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29488.

Because of these revisions, the Board must determine whether 
the revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (2000). 

In this instance, while neither version of 38 C.F.R. § 4.112 
uses terms that comport precisely with those used in 
diagnostic codes 7308 and 7346, application of either version 
of the provision yields substantially the same results.  The 
revised provision defines the terms "substantial" and 
"minor" weight loss, whereas the former uses, but does not 
define, terms such as "minor weight loss," and 
"appreciable loss" of weight.  The Board notes that the 
criteria for a 60 percent evaluation under diagnostic code 
7308 require "weight loss" accompanied by malnutrition and 
anemia.  The criteria for a 60 percent evaluation under 
diagnostic code 7346 require "material weight loss."

With this in mind, the Board notes that the veteran's in-
service surgery is recorded in the service medical records as 
occurring around March 1964.  Because the service medical 
records do not reflect his weight over the two years 
preceding this date, the Board will use the highest recorded 
weight prior to this surgery, which was 161 pounds, as the 
baseline weight.  Using the formula set out in 38 C.F.R. 
§ 4.112 the veteran's baseline weight could not be any higher 
than 161 pounds.  Evidence in the file since 1982 reveals his 
weight being at least 142 pounds.   As this figure is 
represents roughly a 12 percent loss given his weight of 161 
prior to surgery, it does not amount to substantial weight 
loss under the revised criteria of 38 C.F.R. § 4.112.  While 
this has little import in the analysis of the applicability 
of the criteria for a 60 percent rating under diagnostic code 
7308-which, as discussed below, requires a weight loss in 
combination with malnutrition and anemia, it does impact the 
applicability of the 60 percent rating under diagnostic code 
7346.  Specifically, the Board views the term "material 
weight loss" under diagnostic code 7346 as contemplating a 
substantial weight loss.  As such application of the revised 
provision is not more favorable to the veteran than the old 
version of § 4.112.  See Karnas, supra.  Thus, the Board 
believes that the veteran has not been prejudiced by its 
consideration of both old and new definitions.  

The RO rated the veteran's disability as 40 percent disabling 
under Diagnostic Code 7308, 38 C.F.R. § 4.114 (2002).  
Thereunder, a 40 percent evaluation is warranted for moderate 
postgastrectomy syndrome; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation is not warranted unless there is severe 
postgastrectomy syndrome; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.

Having carefully considered the evidence of record, the Board 
finds that the veteran's symptomatology does not more nearly 
approximate the higher 60 percent rating under Diagnostic 
Code 7308.  In this regard, although the evidence reflects 
minimal complaints of heartburn, nausea twice a month, some 
weight loss and anemia, the evidence does not show sweating 
or circulatory disturbance after meals.  Further, the 
evidence does not indicate that the veteran experiences 
diarrhea, hypoglycemic symptoms, or weight loss with 
malnutrition attributable to his gastric disability.  In this 
regard, the Board observes that while the veteran complains 
of diarrhea, the VA examiner explained that the veteran's 
reported symptoms of one bowel movement a day does not amount 
to diarrhea.  With respect to the weight loss complained of 
by the veteran, the VA examiner related this to the veteran 
having two rib fractures.  The examiner found the veteran 
nutritionally normal, and noted that the weight had been 
regained.  While the diabetes examination of June 2002 
revealed weight loss to 142 pounds, there is no indication 
that this is sustained weight loss.  The evidence also 
reveals that the veteran denies experiencing epigastric or 
other pain.  Consequently, the Board views the veteran's 
symptomatology picture as warranting no more than the 40 
percent rating under Diagnostic Code 7308.

The Board has considered all relevant regulations and 
Diagnostic Codes pertaining to the digestive system and finds 
that Diagnostic Code 7308 reflects the predominant disability 
picture, particularly in light of the veteran's testimony and 
statements to physicians.  Furthermore, the Board finds other 
related Diagnostic Codes to be less advantageous to the 
veteran's claim.  

For instance, while the veteran's symptoms could be evaluated 
under Diagnostic Code 7346, 38 C.F.R. § 4.114, a 60 percent 
evaluation thereunder is appropriate for hiatal hernia where 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  As noted above, even the recent weight loss recorded 
in the June 2002 diabetes examination, is not considered a 
material weight loss.  Further, given the veteran's reports 
denying epigastric pain, vomiting, hematemesis or melena, the 
symptoms do not more nearly approximate the criteria at the 
higher rating.  Moreover, the symptoms shown by the 
evidence-nausea twice a month, minimal heartburn, and 
anemia-do not amount to a severe impairment of health such 
as would warrant a 60 percent evaluation under Diagnostic 
Code 7346. 

The Board has considered whether evaluation under Diagnostic 
Code 7203 would yield a higher or separate rating; however, 
because no esophageal strictures were found, that Diagnostic 
Code is inapplicable.  Likewise, application of Diagnostic 
Code 7307 would not yield a higher rating because the 
evidence shows no severe hemorrhages or large ulcerated or 
eroded areas.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate his claims by letter dated in June 2002.  VA 
must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to substantiate the 
claim by way of the June 2002 letter noted above.  The 
veteran was notified of the new obligations under VCAA and 
its implementing regulations in the May 2001 Board remand and 
August 2002 supplemental statement of the case.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, while the VA examination report indicates that EGDs 
were performed in 1994 and 1998-records of which do not 
appear in the evidence-given the VA examiner's presentation 
of the substance of the records-obtaining these records is 
not necessary.  Furthermore, the veteran was provided two 
recent VA examinations, the most recent one of which included 
an EGD.  Taken together, the Board is persuaded that there is 
no reasonable possibility that further development would 
unearth any relevant evidence that would have an effect on 
the outcome of this case.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

An evaluation in excess of 40 percent for residuals of 
gastric surgery is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

